DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.


Response to Arguments
Applicant’s arguments see remarks, filed 04/29/2022, with respect to the claim 1 have been fully considered and are persuasive. 
The applicant argues on page 9, “Both Noh and the combination of Pyo and Kubota fail to disclose at least the following features recited in claim 1, as amended:” and withdrawal of the 35 U.S.C. §§ 101 and 103 rejections of claim 1”
In response, the office does find this argument to be persuasive, although the office is not sure what Applicant means by “Noh”. Based on the amendment of claim 1, the 35 U.S.C. §§ 101 and 103 rejections of claim 1 and withdrawal. However, claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Thus claims 1-12 are rejected under new matter rejection as stated below in the office action.
The applicant argues on page 10, “New claim 13 recites subject matter indicated as allowable in parent application SN 16/715,581, and claim 13 is believed to be allowable for that reason. New claims 2-12 and 14-16 are directed to additional features of the disclosed subject matter, which are not disclosed or suggested in the art of record.”
In response, the office does not find this argument to be persuasive, based on the new claims limitations although they recite allowable subject matter they are rejected under non-statutory double patenting rejection as stated below.
The applicant argues on page 11, “all pending claims are allowable, and the Application is in condition for allowance.”
In response, the office does not find this argument to be persuasive base on the same reasons set forth above and the rejection below. The office encourages the applicant to amend claims to overcome the rejections. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, along with its dependent claims 2-12, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 1; recite the limitation, “and to control the emission driver to adjust an off period ratio of the emission control signal based on the counted time of the current frame.” however, the limitation “and to control the emission driver to adjust an off period ratio of the emission control signal based on the counted time of the current frame.” is not discussed in the specification, the specification is silent on the teachings of “based on the counted time of the current frame”. Although the Applicant in paragraph [0090] for example in the specification dated 06/14/2021 states “the controller 150 may compare the counted time of the current frame with the plurality of reference times based on the reference time information RTI (S540), and, when the counted time of the current frame reaches one of the plurality of reference times (S540: YES), the length of the second off period OFP2 and the length of the second on period ONP2 may be determined based on the period information PI and the off period offset information OPOI.” The Office could not find the teachings as claimed “and to control the emission driver to adjust an off-period ratio of the emission control signal based on the counted time of the current frame.” in applicant`s specification and drawings. 
The Office respectfully requests that the Applicant points out where in the specification support can be found for the aforementioned newly added limitations or cancel the new matter in the reply to this Office Action.
Double Patenting

The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. 
A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 13, 14, 15, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 &5, 6, and 1 &7, 8 of Patent No.: US 11,037,506 B2 respectively. 
It is clear that all the elements of this application independent claims [13 and 15] are to be found in patent No.: US 11,037,506 B2 claims [1 &5 and 1&7] respectively (as this application independent claims [13 and 15] fully encompasses patent No.: US 11,037,506 B2 claims [1&5 and 1&7] respectively). The difference between this application independent claims [13 and 15] and the patent No.: US 11,037,506 B2 claims [1 &5 and 1&7] respectively lies in the fact that the patent No.: US 11,037,506 B2 claims [1 &5 and 1&7] respectively includes many more elements and is thus much more specific. Thus, the invention of claims [1&5 and 1&7] respectively of the patent No.: US 11,037,506 B2 is in effect a "species" of the "generic" invention of this application claims [13 and 15]. It has been held that the generic invention is "anticipated" by the "species". See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). 
Since application independent claims [13 and 15] are anticipated by claims [1&5 and 1&7] respectively of the patent No.: US 11,037,506 B2, it is not patentably distinct from claims [1&5 and 1&7] respectively of the patent, as follows: 

This Application No. 17/346470
Patent No.: US 11,037,506 B2
Claim 13: An organic light emitting diode (OLED) display device supporting a variable 2frame mode, the OLED display device comprising: 3an OLED display panel; 4a data driver configured to provide a data signal to the OLED display panel; 5a scan driver configured to provide a scan signal to the OLED display panel; 6an emission driver configured to provide an emission control signal to the OLED display 7panel; and 8a controller configured to control the data driver, the scan driver, and the emission driver, 9to count a time of a current frame, and to control the emission driver to decrease an off period 10ratio of the emission control signal as the counted time of the current frame increases (Line 1-9)
and a memory device configured to store reference time information for a plurality of reference times that are to be compared with the counted time of the current frame, and off period offset information for a plurality of off period offsets respectively corresponding to the plurality of reference times (Lines 10-14)


Claim 15: An organic light emitting diode (OLED) display device supporting a variable frame mode, the OLED display device comprising: an OLED display panel; a data driver configured to provide a data signal to the OLED display panel; a scan driver configured to provide a scan signal to the OLED display panel; an emission driver configured to provide an emission control signal to the OLED display panel; and a controller configured to control the data driver, the scan driver, and the emission driver, to count a time of a current frame, and to control the emission driver to decrease an off period ratio of the emission control signal as the counted time of the current frame increases, (Lines 1-10)

wherein the controller is configured to: control the emission driver to output the emission control signal where a first off period and a first on period are repeated with a first period until the counted time of the current frame reaches a time of a minimum frame corresponding to a maximum frame rate of the variable frame mode; and control the emission driver to output the emission control signal where a second off period and a second on period are repeated with a second period shorter than the 6Application No.: 17/346,470 Reply dated April 29, 2022first period when the counted time of the current frame reaches the time of the minimum frame. (Lines 11-19)
Claim 1: An organic light emitting diode (OLED) display device supporting a variable frame mode, the OLED display device comprising: an OLED display panel; a data driver configured to provide a data signal to the OLED display panel; a scan driver configured to provide a scan signal to the OLED display panel; an emission driver configured to provide an emission control signal to the OLED display panel; and a controller configured to control the data driver, the scan driver, and the emission driver, to count a time of a current frame, and to control the emission driver to decrease an off period ratio of the emission control signal as the counted time of the current frame increases, (Line 1-9)
Claim 5: further comprising: a memory device configured to store reference time information for a plurality of reference times that are to be compared with the counted time of the current frame, and off period offset information for a plurality of off period offsets respectively corresponding to the plurality of reference times. (Lines 1-5)

Claim 1: An organic light emitting diode (OLED) display device supporting a variable frame mode, the OLED display device comprising: an OLED display panel; a data driver configured to provide a data signal to the OLED display panel; a scan driver configured to provide a scan signal to the OLED display panel; an emission driver configured to provide an emission control signal to the OLED display panel; and a controller configured to control the data driver, the scan driver, and the emission driver, to count a time of a current frame, and to control the emission driver to decrease an off period ratio of the emission control signal as the counted time of the current frame increases, (Line 1-9)

Claim 7: wherein the controller is configured to: control the emission driver to output the emission control signal where a first off period and a first on period are repeated with a first period until the counted time of the current frame reaches the time of the minimum frame corresponding to the maximum frame rate of the variable frame mode; and control the emission driver to output the emission control signal where a second off period and a second on period are repeated with a second period shorter than the first period when the counted time of the current frame reaches the time of the minimum frame.(Lines 2-9)




The further limitations of the dependent claims are similar as indicated below:  

This Application No. 17/346470
Patent No.: 11,037,506 B2
Claim 14: wherein the controller is configured to: compare the counted time of the current frame with the plurality of reference times based on the reference time information; and when the counted time of the current frame reaches one reference time of the plurality of reference times, decrease a length of an off period in one cycle of the emission control signal by one off period offset corresponding to the one reference time among the plurality of off period offsets based on the off period offset information. (Line 1-8)
Claim 16: wherein a ratio of the second off period to the second on period is decreased compared with a ratio of the first off period to the first on period. (Line 1-3).



Claim 6: wherein the controller is configured to: compare the counted time of the current frame with the plurality of reference times based on the reference time information; and when the counted time of the current frame reaches one reference time of the plurality of reference times, decrease a length of an off period in one cycle of the emission control signal by one off period offset corresponding to the one reference time among the plurality of off period offsets based on the off period offset information. (Line 1-8)
Claim 8: wherein a ratio of the second off period to the second on period is decreased compared with a ratio of the first off period to the first on period. (Line 1-3).

Claims 14, and 16, contains the same limitations as Patent No.: 11,037,506 B2 claims 6, and 8 respectively.  Therefore, given that claim 14, and 16, depend from claims 13, and 15 respectively and claims 6, and 8 depend from claims 1&5, and 1&7 respectively.  Claims 14, and 16 are rejected for the same reasons set forth in the rejection of the independent claims 13, and 15 above.



Allowable Subject Matter
Claim 1 an independent claim along with its dependent claims 2-12 respectively comprises of allowable subject matter and would be allowed once the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, new matter rejection is overcome as set forth in this office action.
Claims 13, and 15 independent claims along with their dependent claims 14 and 16 respectively comprises of allowable subject matter and would be allowed once the ground of non-statutory double patenting rejection is overcome as set forth in this office action.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior arts fail to teach and to control the emission driver to adjust an off-period ratio of the emission control signal based on the counted time of the current frame, as claimed in claim 1.

Regarding claim 13, the prior arts fail to teach a memory device configured to store reference time information for a plurality of reference times that are to be compared with the counted time of the current frame, and off period offset information for a plurality of off period offsets respectively corresponding to the plurality of reference times, as claimed in claim 13.

Regarding claim 15, the prior arts fail to teach wherein the controller is configured to: control the emission driver to output the emission control signal where a second off period and a second on period are repeated with a second period shorter than the first period when the counted time of the current frame reaches the time of the minimum frame as claimed in claim 15.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628